Citation Nr: 1825228	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Appellant's husband's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Appellant's husband died in March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has refrained from characterizing the Appellant's husband as a "Veteran" because his claims file does not contain a DD Form 214 or any service personnel records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends her husband served in Vietnam because she found photographs of him which he purportedly took during military service in Vietnam.  The Appellant further contends that VA, because of this purported Vietnam service, should presume the Veteran was exposed to herbicide agents.  In turn, the Appellant contends that the presumed exposure caused her husband's death.

Before the Board can decide how to proceed, VA must attempt to obtain the Appellant's husband's DD Form 214 and service personnel records because they are not in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Appellant's husband's DD Form 214 and service personnel records.  Document all efforts in the claims file.
2. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




